Citation Nr: 1745673	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-35 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD), status post chondroplasty and meniscectomy.  

2.  Entitlement to an initial rating in excess of 10 percent for right knee medial-lateral instability.

3.  Entitlement to an initial compensable rating for left hand DJD prior to September 12, 2016, and in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable rating for left ear hearing loss.

5.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from July 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This matter was remanded by the Board in May 2016.

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to initial ratings in excess of 10 percent for right knee DJD and right knee medial-lateral instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the appellant's left hand disability was manifested by no more than pain, with a gap of less than one inch between the long fingertip and the proximal transverse crease of the palm, PIP flexion not less than 45 degrees, and no ankylosis.  There was not X-ray evidence of arthritis involving 2 or more major joints or 2 or more minor joint groups. 

2.  For the entire period on appeal, the appellant has been shown to have no worse than Level I hearing loss in the left ear.

3.  The appellant does not currently have a right ear hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for left hand DJD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5229 (2016).

2.  The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

		i.  Hand Disability

The appellant's left hand DJD has been rated by analogy under Diagnostic Code (DC) 5003-5229.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

For purposes of rating disability from arthritis, multiple involvement of the interphalangeal, metacarpal and carpal joints of the upper extremities is considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f). 

The diagnostic codes that focus on limitation of motion of single or multiple digits of the hand are set forth in Diagnostic Codes 5216 to 5230.  Notes preceding the rating criteria indicate as follows:

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MCP joint has a range of 0 to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the DIP joint has a range of 0 to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note (1).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note (2).

For evaluation of ankylosis of the index, long, ring, and little fingers, if both the MCP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at PIP joint or proximal thereto.  If both the MCP and PIP joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the MCP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 centimeters) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.  If only the MCP or PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71, DCs 5216-5230, Note (3).

If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  See 38 C.F.R. § 4.71, DCs 5216-5230, Note (5).

Diagnostic Code 5229 pertains to limitation of motion of the index finger or of the long finger.  DC 5229 provides that a noncompensable (0 percent) evaluation is warranted for limitation of motion of the index finger or the long finger with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  A rating of 10 percent under DC 5229 requires limitation of motion of the index finger or of the long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.

Unfavorable or favorable ankylosis of the long finger warrants a 10 percent rating.  38 C.F.R. § 4.71, DC 5226.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).

		ii.  Hearing Loss

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I, for essentially normal acuity, through Level XI, for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d) (2015).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In cases where impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the pure tone thresholds of the frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or greater.  The second is where pure tone thresholds are 30 decibels or less at frequencies of 1000 Hz and below, and are 70 decibels or more at 2000 Hz.  See 38 C.F.R. § 4.86.

	C.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).


III.  Analysis

A.  Entitlement to an initial compensable rating for left hand DJD prior to September 12, 2016, and in excess of 10 percent thereafter.

A December 2010 clinical note records the Veteran's history of a dislocation to the left middle finger while he was in the military.  The examiner noted that the appellant had some hyperextensibility to the left middle finger of approximately 20 degrees.  There was loss of approximately 10 degrees of flexion compared to the fingers around it.  The appellant had pain and discomfort at the PIP.  Flexion was measured to 95 or 100 degrees at the PIP joint.  There was some hyperextensibility. The appellant complained of pain at the PIP joint.  There was X-ray evidence of mild to moderate degenerative joint disease at the DIP and PIP joints.  There was mild periarticular spurring of the PIP joint, and to a lesser extent the DIP joint.  Good alignment was observed.  The MCP joint was well-aligned.  The impression was mild arthritic changes and soft tissue swelling.

The appellant was afforded a VA examination for his left hand in April 2012.  The examiner noted that the appellant had a history of injuring his left hand while performing PT in 1975.  Specifically, he jammed his left long finger (3rd finger) and dislocated it.  Post-injury he had difficulty bending the finger and daily pain.  He indicated that it never really got better.  He was diagnosed with left hand degenerative joint disease, status post injury, per 2010 X-rays.  The examiner indicated that the affected finger was the long finger.  The appellant reported that he experiences daily pain with cramping if his hand is bent at all.  He also reported difficulty gripping, including dropping things; thus, gripping requires the use of the opposite hand.  He reported that his hand does not fully close and that he takes Ibuprofen daily.  The appellant was noted to be right-hand dominant.  Flare-ups one to two times per month were reported, with increased pain.  They seem to occur with bad weather or increased use.  Flare-ups limit the use of the left hand, the duration of which could be from hours to two days.  There was limitation of motion or evidence of painful motion for the left long finger.  There was a gap between the thumb pad and the fingers of less than one inch on the left hand.  Objective evidence of painful motion began at a gap of less than one inch.  There was a gap of less than one inch between the long fingertip and the proximal transverse crease of the palm.  Objective evidence of painful motion began at a gap of less than one inch.  Extension was limited by no more than 30 degrees for the left long finger.  Objective evidence of painful motion began at extension of no more than 30 degrees of the left long finger.  There was no additional limitation of motion following repetitive-use testing.  There was no increase in gap size following repetitive-use testing.  

Functional loss or impairment of the left long finger was in the form of less movement than normal, weakened movement, incoordination, pain on movement, and deformity.  There was no tenderness or pain to palpation for joints or soft tissue of either hand.  There was no ankylosis.  No assistive devices were used.  Arthritis was documented via X-ray, taken in December 2010.  Functioning was not so diminished that amputation with prosthesis would equally serve the appellant.  There was no impact on the appellant's ability to work.  The appellant worked as a factory work machine operator.  Although he had decreased gripping ability with his left hand, he used his right hand to compensate and had been able to meet all work requirements.

The appellant was afforded a VA examination for his left hand in September 2016.  The claims file was reviewed.  The appellant was diagnosed with left hand degenerative arthritis (MCP/PIP/DIP).  The appellant reported that, since his April 2012 examination, he has continued to have daily pain in the joint, along with stiffness and a decreased ability to bend the left third (long) finger.  He reported that he has difficulty gripping and holding objects.  The pain is generally a dull ache.  The appellant is right-hand dominant.  The appellant reported that he experiences flare-ups when he overuses the left hand, including bending and gripping.  The pain increases and becomes increasingly crampy.  He also experiences a tingling/numb feeling in the left third finger.  The increased pain lasts for up to two days.  Functional loss or impairment was reported in that the appellant has to limit the use of his left hand for holding and gripping.  Range of motion testing of the left long finger revealed extension of the MCP, PIP, and DIP to 0 degrees and flexion of the MCP to 90 degrees, PIP to 45 degrees, and DIP to 70 degrees.  There was no gap between the pad of the thumb and fingers, nor was there a gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  Range of motion contributed to a functional loss in that the appellant had a limited ability to tightly grip and make a fist.  

Pain on finger flexion was observed; and it was noted to cause functional loss.  There was evidence of pain with the use of the hand.  There was no objective evidence of localized tenderness or pain on palpation.  There was no additional functional loss or range of motion following repetitive-use testing.  The appellant was not examined immediately after repetitive use over time, but the examination was medically consistent with the appellant's statements describing functional loss with repetitive use over time.  The examiner was unable to state, without mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time because the appellant was not having a flare up during the examination or was examined following repetitive use over time, and there was no further objective evidence.  The examination was not conducted during a flare-up but it was medically consistent with the appellant's statements describing functional loss during flare-ups.  There was no ankylosis.  No assistive devices were used.  Arthritis was documented in the left hand, although it was not documented in multiple joints of the same hand, including thumbs and fingers.  A September 2016 X-ray of the left hand showed mild degenerative changes at the second MCP joint only.  No other degenerative joint disease was noted.  There was no fracture and there were no erosive changes.  Functioning was not so diminished that amputation with prosthesis would equally serve the appellant.  Impact on occupational tasks was noted to include a decreased ability to grip and hang onto objects for a prolonged time with the left hand.  The appellant was noted to work as a machinist.

After reviewing the record, the Board finds that an initial 10 percent rating is warranted.  The appellant has competently, credibly, and consistently reported experiencing pain and functional loss throughout the entire period on appeal.  The record further documents X-ray findings of arthritis in the left long finger and limitation of motion.  In view of the appellant's reported symptoms and findings of functional loss, the Board finds that an initial rating of 10 percent is warranted for the entire period on appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

However, the weight of the evidence is against the assignment of a rating in excess of 10 percent for any portion of the period on appeal.  The maximum schedular rating under DC 5229 is 10 percent.  While VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see Deluca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the appellant is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Here, there is no evidence that the appellant experiences ankylosis.  To the contrary, the VA examinations both reflect that the appellant retains range of motion in his left middle finger.  Nevertheless, even if the appellant experienced unfavorable or favorable ankylosis under DC 5226, he would still only be entitled to a 10 percent rating.  

X-rays document arthritis in the left middle finger.  As such, the Board must also consider if a rating under DC 5003 would warrant a higher rating.  Under DC 5003, degenerative arthritis established by X-ray evidence of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, warrants a 20 percent rating.  The appellant's arthritis is limited to one minor joint-his left middle finger.  As such, the appellant is not entitled to a rating in excess of 10 percent under DC 5003 for any portion of the period on appeal.

Given the RO's characterization of the appellant's service-connected disability as degenerative joint disease of the left hand, the Board has also considered if there is limitation of motion of two or more digits, warranting separate compensable ratings.  See 38 C.F.R. § 4.71, DCs 5216-5230, Note (5).  As set forth above, however, X-ray studies indicate that only one finger is currently affected and the record does not document compensable loss of motion of any other digit of the left hand.  

For these reasons, the Board finds that the appellant is entitled to an initial 10 percent rating, but no higher, for his left hand DJD.

      B.  Hearing Loss Claims
      
Pure tone threshold testing was performed during the appellant's July 1974 enlistment examination, which revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
--
LEFT
0
0
0
--
0

Pure tone threshold testing was performed during the appellant's September 1976 separation examination, which revealed: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
20
LEFT
30
35
25
25
40

The appellant was afforded a VA examination for his bilateral ears in April 2012.  The claims file was reviewed.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
25
LEFT
15
15
10
35
55

Speech discrimination testing using the Maryland CNC word list was 100 percent in the right ear and 94 percent in the left ear.  The appellant was diagnosed as having normal hearing in the right ear and sensorineural hearing loss in the left ear.  It was noted that the appellant reported noise exposure during active service and that he had no noise exposure in his civilian occupation and no recreational noise exposure.  It was observed that the appellant's military occupational specialty (MOS) was rocket crewman and the VA Duty MOS Noise Exposure listing states that this MOS has a high probability of exposure to hazardous noise.  A threshold shift from enlistment to separation was observed.  The audiologist opined that the appellant's hearing loss did not impact ordinary conditions of daily life, including the ability to work.

The appellant was afforded a VA examination for his hearing loss claims in August 2016.  The claims file was reviewed.  The appellant reported that he felt that his hearing had worsened bilaterally.  Pure tone threshold testing revealed:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
35
LEFT
20
30
20
40
55

Speech discrimination using the Maryland CNC word list was 96 percent in the right ear and 92 percent in the left ear.  The appellant was diagnosed with sensorineural hearing loss bilaterally.  The audiologist opined that the appellant's hearing loss did not impact ordinary conditions of daily life, including the ability to work.

i.  Entitlement to an initial compensable rating for left ear hearing loss.

Applying the facts in this case to the applicable legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for left ear hearing loss.

As set forth above, the appellant underwent audiometric examinations to evaluate his hearing acuity in April 2012 and August 2016.  The appellant had an average pure tone threshold (1000-4000 Hz) of 29 decibels in April 2012 and 36 in August 2016.  Speech discrimination was 94 percent in April 2012 and 92 percent in August 2016.  These audiometric findings equate to Level I hearing for the entire period on appeal.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII with the non-service-connected ear receiving a Level I designation, per 38 C.F.R. § 4.85(f), it is apparent that the assigned noncompensable percent rating is accurate and appropriately reflects the appellant's left ear hearing loss under the provisions of 38 C.F.R. § 4.85 for the entire period on appeal.

The Board has also considered the provisions of 38 C.F.R. § 4.86; however, because the pure tone thresholds of 1000, 2000, 3000, and 4000 Hz are not all 55 decibels or greater, it is inapplicable.  

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluation discussed above.

The Board acknowledges that the appellant feels that his hearing has worsened.  Although the Board finds this statement to be credible, it finds that there is not sufficient evidence upon which to award a higher rating for hearing loss for any period of the claim.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  

For these reasons, the Board finds that the preponderance of the evidence is against an initial compensable schedular rating for left ear hearing loss.

      ii.  Entitlement to service connection for right ear hearing loss.

After reviewing the record, the Board concludes that the preponderance of the evidence is against the claim of service connection for right ear hearing loss.

The appellant contends that he developed right ear hearing loss as a result of noise exposure during active service.  As noted in the April 2012 examination report, the appellant had no noise exposure in his civilian occupation and had no recreational noise exposure.  His MOS was rocket crewman, which has a high probability of exposure to hazardous noise.  A threshold shift from enlistment to separation was also present.  

That an injury such as noise exposure or acoustic trauma occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.

As described in detail above, the appellant's service treatment records and the VA examination reports show that his hearing acuity both in service and since that time does not meet the criteria for a right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385 dictates that service connection may not be established for disability due to impaired hearing unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The appellant's speech recognition scores using the Maryland CNC Test of 100 percent in April 2012 and 96 percent in August 2012; no frequency had an auditory threshold of greater than 35 decibels; and the auditory threshold for at least three frequencies was not 26 decibels or greater.  His right ear was noted to be normal in April 2012, while he was diagnosed with right ear sensorineural hearing loss in August 2016.  There is no other post-service clinical evidence establishing a current hearing loss disability.  Although the appellant has a diagnosis of right ear sensorineural hearing loss, he does not meet the criteria under 38 C.F.R. § 3.385 to have hearing loss for VA compensation purposes at this time.

Moreover, the record on appeal shows that the appellant has never had a right ear hearing loss disability for VA purposes.  The appellant's statement that he has experienced worsening hearing bilaterally has been considered.  Although the appellant is competent to describe symptoms of difficulty hearing, he is not competent to state that his hearing acuity is severe enough to meet the specific criteria set forth in section 3.385.  Under these circumstances, entitlement to service connection for right ear hearing loss must be denied because the most probative evidence shows that the appellant does not currently have a right ear hearing loss disability for VA purposes.  

Congress specifically limits entitlement for service-connected disease or injury to cases where in-service incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  VA has promulgated regulations specifically defining a hearing loss disability.  See 38 C.F.R. § 3.385.  Although the appellant has contended that his hearing has worsened, the record contains audiometric test results which establish that the decreased hearing acuity he perceives does not meet the criteria set forth in section 3.385, a necessary prerequisite to an award of service connection for right ear hearing loss.  Although the appellant is competent to describe his decreased hearing acuity, he is not competent to state that his hearing acuity meets the required pure tone thresholds, in decibels.  Again, absent probative evidence of a current hearing loss disability, the claim must be denied.  As the preponderance of the evidence is against the claim of service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	D.  TDIU

The Board has considered a total rating based on individual unemployability due to service-connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, absent any indication or allegation that the appellant is unemployable as a result of his service-connected disabilities, consideration of a TDIU is not warranted.  There is competent and credible evidence that the appellant is employed.  There is no evidence that the position is not substantially gainful.  Thus, the record does not reasonably raise the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for left hand DJD, but no higher, is granted.

Entitlement to an initial compensable rating for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The appellant was afforded VA examinations in April 2012 and September 2016 for his knee disabilities.  Medial-lateral instability of 0-5 millimeters was observed in April 2012.  However, although the September 2016 VA examiner stated that the claims file was reviewed, that examiner also stated that there was no lateral instability, nor was there a history of such.  The Board finds that the September 2016 VA examination relied on an inaccurate factual premise.

In addition, given the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), examination report must include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing in order to comply with 38 C.F.R. § 4.59.

Thus, remand is required for an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 312 (2007) (holding that once VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records for the appellant with the claims file.  

2.  Schedule the appellant for a VA examination to determine the current severity of his right knee disabilities.  The claims file should be made available to the VA examiner for review in connection with the examination.

The examination report should include range of motion in degrees for the appellant's right and left knees.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.

Additionally, the examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the appellant's right knee.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.

The examiner should specifically comment on the fact that medial-lateral instability of 0-5 millimeters was observed during the April 2012 examination, while there was no instability observed during the September 2016 examination.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the appellant and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


